Title: From Thomas Jefferson to George Muter, 13 March 1781
From: Jefferson, Thomas
To: Muter, George



Sir
In Council, March 13. 1781.

On the first of the present invasion, I desired Col. Syme to superintend the removal of the Stores from Cumberland Town to Newcastle; as soon as we found that the enemy had fixed themselves at Portsmouth, as there was but little land carriage saved by bringing them to Newcastle, we discontinued it. Col. Syme never made me a report of the Articles which he had removed actually. Perhaps it may therefore be better to State those stores which were at Cumberland at the time of the invasion, as now under the joint head of Cumberland and Newcastle. I am, Sir, Your very hble servt.,

Th: Jefferson

